    Case 3:20-cv-00420-TSL-RPM Document 48 Filed 09/03/21 Page 1 of 4




                       UNITED STATES DISTRICT COURT
                     SOUTHERN DISTRICT OF MISSISSIPPI
                             NORTHERN DIVISION

DEAN C. BOYD                                                       PLAINTIFF

VS.                                    CIVIL ACTION NO. 3:20CV420TSL-RPM

MENARVIA NIXON GADDIS, ET AL.,                                     DEFENDANT

                                     ORDER

       This cause is before the court on the report and

recommendation of Magistrate Judge Robert P. Myers entered on

August 13, 2021 (Dkt. No. 41), recommending that the motion of

defendant Menariva Nixon Gaddis to dismiss be granted in part and

denied in part.      Specifically, the magistrate judge recommended

that the motion be granted as to plaintiff’s state law medical

malpractice claim based on plaintiff’s failure to serve the

required presuit notice and that the motion be denied as to

plaintiff’s claim under 42 U.S.C. § 1983 for alleged violation of

his rights under the Eighth Amendment.          Plaintiff has filed an

objection.1    Having reviewed the report and recommendation and

plaintiff’s objection, the court concludes that the objection




1    Plaintiff has filed two identical objections to this report
and recommendation (Dkt. Nos. 43 and 44). Gaddis has not objected
to the magistrate judge’s recommendation that her motion to
dismiss be denied as to plaintiff’s § 1983 claim.

                                       1
    Case 3:20-cv-00420-TSL-RPM Document 48 Filed 09/03/21 Page 2 of 4




should be overruled and that the magistrate judge’s report and

recommendation should be adopted as the opinion of the court.

       Plaintiff filed this lawsuit on June 16, 2020 against

defendant Gaddis and others.2        Among other claims, plaintiff

alleges that he suffered injuries as a result of “constitutional

malpractice” committed by Gaddis, a neurosurgeon, during two

spinal surgeries that she performed on him.          As the magistrate

judge recognized, Mississippi law requires that before a plaintiff

may bring an action for medical malpractice, he must provide the

defendant at least sixty days’ prior written notice of his

intention to file suit.       See Miss. Code Ann. § 15-1-36(15)

(stating that “[n]o action based upon the health care provider's

professional negligence may be begun unless the defendant has been

given at least sixty (60) days' prior written notice of the

intention to begin the action.”).          Gaddis moved to dismiss,

arguing that the complaint, at most, asserts a state law




2    While the complaint was received and docketed by the clerk of
the court on June 25, 2020, a “mailbox rule” applies to pleadings
submitted by prisoners acting pro se, pursuant to which the date
that prison officials receive the pleading from the plaintiff for
delivery to the court is considered the time of filing for
limitations purposes. Cooper v. Brookshire, 70 F.3d 377, 379 (5th
Cir. 1995). Plaintiff signed the complaint on June 16, 2020, and
the envelope in which it was received by the court bears MDOC’s
legal mail stamp and a postmark of “June 16, 2020.”

                                       2
    Case 3:20-cv-00420-TSL-RPM Document 48 Filed 09/03/21 Page 3 of 4




malpractice claim, and that since plaintiff failed to provide the

required presuit notice, dismissal was required.           Plaintiff, who

had previously filed documents purporting to show that he had

twice mailed notice of the lawsuit to Gaddis, first on September

10, 2020, and again on September 25, 2020. (Dkt. Nos. 19 and 26),

did not respond to Gaddis’ motion to dismiss.           However, in his

objection to the magistrate judge’s report and recommendation, he

asserts, for the first time, that he actually mailed presuit

notice to Gaddis on April 27, 2020 and only resent the notice on

September 25, 2020, because he was uncertain of Gaddis’ address.

He has offered in support of this position what purports to be a

copy of the notice he allegedly sent to Gaddis before he filed

suit.    The court declines to consider this document, however, both

because it is unauthenticated and because it was, in any event,

not timely submitted.3      But even were the court to consider the



3    There is cause to question the veracity of the document.
Plaintiff, of his own volition, before Gaddis filed her motion,
placed in the record other documents which he apparently believed
demonstrated compliance with the requirement of notice. Further,
despite having the opportunity to do so, he failed to respond to
Gaddis’ motion, which placed the issue of notice squarely before
the court. And, curiously, the document plaintiff has now
produced is ambiguous as to when it was purportedly signed and/or
sent. It is dated in four places, one of which is April 27 of
this year, i.e, nearly a year after he filed suit. Plaintiff has
otherwise offered no competent evidence (for example, prison mail
logs) that might tend to substantiate his present assertion that
he gave the necessary presuit notice.
                                 3
 Case 3:20-cv-00420-TSL-RPM Document 48 Filed 09/03/21 Page 4 of 4




document, dismissal of the state law malpractice claim would still

be required, because an April 27, 2020 notice would only have

provided Gaddis 51 days’ advance notice of plaintiff’s intention

to file suit, not “at least 60 days’” notice, as required by the

statute.   See Spann v. Wood, 269 So. 3d 10, 12 (Miss. 2018) (“The

Court has held unwaveringly that strict compliance with Section

15-1-36(15) is required, and the failure to satisfy the

requirements mandates dismissal without prejudice.”); Est. of

Davis v. Blaylock, 212 So. 3d 755, 761 (Miss. 2017) (plaintiff

required to wait at least sixty days after presuit notice sent

before filing malpractice lawsuit).      For these reasons,

plaintiff’s objection will be overruled.

     Accordingly, it is ordered that plaintiff’s objection is

overruled and that the report and recommendation of United States

Magistrate Judge Robert P. Myers entered on August 13, 2021, be,

and the same is hereby, adopted as the finding of this court.        It

follows that the defendant Gaddis’ motion to dismiss is granted in

part and denied in part.

     SO ORDERED this 3rd day of September, 2021.


                                 /s/Tom S. Lee
                                 UNITED STATES DISTRICT JUDGE




                                    4
